Citation Nr: 0504742	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  01-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo





INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2000 decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for a respiratory disorder.

In his substantive appeal (VA Form 9) received in February 
2001, the veteran requested a travel Board hearing, i.e., a 
hearing at the RO before a Member of the Board (now called a 
Veterans Law Judge (VLJ)).  But he later canceled his 
hearing, which was scheduled for August 2002.  In a statement 
received that same month, he requested a hearing at the 
Board's offices in Washington, D.C.  However, he did not 
appear at his hearing scheduled at the Board for February 19, 
2004.  He also has not contacted the Board to reschedule his 
hearing or explain his absence.  Therefore, the Board deems 
his request for a hearing withdrawn.  See 38 C.F.R. § 
20.702(d) (2004).

The Board remanded the case to the RO in March 2004 for 
further development and consideration.







FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  In September 1996, the Board denied the veteran's claim 
for service connection for a respiratory disorder, as there 
was no medical evidence of a nexus between his then current 
respiratory disorder and a pertinent disorder in service.

3.  The evidence submitted since that September 1996 decision 
of the Board is not so significant that it must be considered 
in order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The Board's September 1996 decision denying service 
connection for a respiratory disorder is final and binding on 
the veteran based on the evidence then of record.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2004).

2.  New and material evidence has not been submitted since 
that decision to warrant reopening the claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the veteran was sent a letter in 
November 2000 explaining the requirements for new and 
material evidence.  This was after the November 2000 rating 
decision at issue.  The RO also sent him the regulation 
pertaining to new and material evidence in its February 2001 
statement of the case (SOC).  And the RO sent him another 
letter in March 2004, as well as a October 2004 supplemental 
statement of the case (SSOC), explaining the requirements of 
the VCAA.

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue, VA must ensure the veteran receives or 
since has received content-complying VCAA notice such that he 
is not prejudiced.  Id. at 120.  Consequently, since the 
veteran already has received the requisite VCAA notice in 
March 2004, any defect with respect to the timing of it was 
mere harmless error.  That is to say, "the record has been 
fully developed," particularly since the Board's March 2004 
remand, and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.  And 
the November 2000 and March 2004 letters and February 2001 
SOC and October 2004 SSOC, in particular, specifically 
informed him of what he should do in support of his petition 
to reopen his claim, where to send the evidence, and what he 
should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  So he was, 
for the most part, informed to submit everything he had with 
regard to his petition to reopen his claim.  And, as 
mentioned, primarily as a result of the Board's March 2004 
remand, additional VA medical records and Social Security 
Administration (SSA) disability records were obtained.  Thus, 
there is no evidence missing from the record that must be 
part of it for the veteran to prevail on the claim, leading 
to the conclusion that the timing of the VCAA notice was 
harmless.  VAOPGCPREC 7-2004.

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice as to 
content is not required. 

The veteran has not been provided with a VA examination to 
determine whether his current respiratory disorder is related 
to his military service.  But this is because 38 C.F.R. § 
3.159(c)(4)(iii) provides that 38 C.F.R. § 3.159(c)(4) 
"applies to a claim to reopen a finally adjudicated claim 
only if new and material evidence is presented or secured."  
Here, since there is no reopening of this particular claim, 
the veteran is not entitled to such an examination. 

Background and Procedural History

The veteran's service medical records (SMRs) reveal that, on 
April 23, 1965, he complained of a cough and vomiting.  On 
physical examination, his chest was clear.  An April 28, 
1965, record shows that he was hospitalized for five days.  
The diagnosis was "acute respiratory disease."  In August 
1967, he was seen for complaints associated with a diagnosed 
"common cold."  On physical examination, his chest was clear.  
On a service separation examination dated in December 1967, 
no pertinent complaints, abnormalities, or findings were 
noted by the examiner or reported by the veteran.  A chest X- 
ray was interpreted as normal.
 
An April 1975 U.S. Army Reserves Examination was negative for 
pertinent complaints, findings, or abnormalities.  On 
clinical evaluation, the veteran's chest and lungs were 
interpreted as normal.

In November 1993, the veteran requested service connection 
for a respiratory condition.  Later in November 1993, the RO 
denied service connection for a respiratory disorder because 
his discharge examination was negative for any complaints or 
findings of such condition.  So any pathology in service was 
merely acute and transitory and resolved prior to his 
discharge without producing chronic residual respiratory 
disability.

In a personal statement dated in July 1994, the veteran noted 
that his SMRs showed a period of hospitalization for 
"respiratory disease," and that he currently had a 
respiratory disease.  He claimed that VA had been treating 
him for emphysema "for years."
 
VA outpatient treatment records (OPTRs) dated in January 1994 
show that the veteran was seen in December 1993 for 
pneumonia.  He was treated for ten days with antibiotics.  
The examiner reported that a "lesion" was noted on the 
veteran's chest X-rays.  VA OPTRs dated in December 1994 show 
complaints of a burning, sore chest for three to four days, 
with a greenish-yellow clear sputum on coughing.  The 
examiner noted that the veteran had a history of a chronic 
obstructive pulmonary disorder (COPD).  The impression was 
acute tracheo-bronchitis.  VA OPTRs dated in January 1995 
show complaints of chest pain and burning, with production of 
white and greenish phlegm on coughing.  The impression was 
sinusitis, refractory.  VA OPTRs dated from February 1995 
show complaints of, among other things, breathing trouble.

A January 1995 rating decision confirmed the November 1993 
denial of service connection for a respiratory disorder.  The 
veteran perfected a timely appeal to the Board.  

In September 1996, the Board denied the claim of service 
connection for a respiratory disorder, as there was no 
medical nexus evidence of record etiologically linking the 
respiratory complaints in service to the veteran's then 
current respiratory disorder.  See, too, Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).



Governing Laws, Regulations and Legal Analysis

The Board's September 1996 decision is final and binding on 
the veteran based on the evidence then of record, and to 
reopen his claim he must present evidence that is both new 
and material.  See 38 U.S.C.A. §§ 5108, 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100-06 (2001 & 
2004); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

In June 2000, the veteran petitioned to reopen his claim.  

The Board must determine whether new and material evidence 
has been submitted since the Board's last final decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).



Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc) and Winters v. West, 12 
Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the VCAA, the Board need only consider 
whether new and material evidence has been submitted to 
reopen the claim and, if so, may proceed directly to 
adjudicate it on the full merits assuming the VCAA notice and 
duty to assist requirements have been satisfied.  Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also Fossie v. West, 
12 Vet. App. 1 (1998).

Although the regulation, 38 C.F.R. § 3.156(a), defining what 
constitutes new and material evidence recently was amended, 
this amendment applies only to petitions to reopen finally 
decided claims that were received on or after August 29, 
2001.  As indicated, the veteran's request to reopen his 
claim was received in June 2000, so prior to this cutoff 
date.  Therefore, the amended regulation does not apply to 
his current appeal, rather, the former definition does.

According to the former definition, new and material evidence 
meant evidence not previously submitted to decisionmakers 
which bore directly and substantially upon the specific 
matter under consideration, which was neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2000).

The general rule for service connection is that it may be 
established for disability resulting from a personal injury 
sustained or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

The veteran and his representative contend that the veteran's 
current respiratory disorder originated in service - as 
established by his treatment while in service.  But the 
additional evidence received since the Board's September 1996 
decision does not contain any indication (by competent 
medical opinion) that his current respiratory disorder is 
related to his symptoms in service or any other relevant 
pathology noted in service.  

The veteran submitted a duplicate copy of his SMR indicating 
treatment for an acute respiratory disease.  So this 
evidence, since considered previously by the Board in its 
September 1996 decision, is not new.

Also obtained in connection with the petition to reopen were 
VA medical records from 1999 to 2000 showing ongoing 
treatment for a respiratory condition.  But there was no 
mention of any sort of etiological linkage to service.  So 
even if these records are new, or at least some of them, they 
nonetheless are not material.  See, e.g., Hickson v. West, 11 
Vet. App. 374, 378 (1998).  And the records that are 
irrelevant to this condition obviously also are not material, 
even if new.

SSA disability records were obtained, as well.  A decision of 
the SSA granted the veteran disability insurance benefits - 
effective January 2000, due to COPD and low back disorders.  
VA medical records from 1981 to 1989 were negative for any 
treatment of a respiratory condition.  VA medical records in 
October 1992 show that he complained of shortness of breath, 
the same complaints he had the past July.  An October 1992 VA 
chest x-ray noted a clinical history of COPD.  The x-ray 
showed pulmonary hyperinflation.  There was no active 
cardiopulmonary disease found.  November 1992 and May 1993 VA 
chest x-rays found no active or acute chest pathology.  A 
consultation report was obtained by the SSA in March 1994.  
The examiner noted that the veteran worked until September 
1993, when he was diagnosed with COPD.  He stated that he had 
experienced progressive exertional dyspnea since 1965.  The 
pertinent diagnosis was COPD, with the need to discontinue 
cigarette abuse.  

But again, none of this evidence submitted since the Board's 
September 1996 decision is competent to show that the 
veteran's current respiratory disorder is related to any 
incident of service.  The only mention of such a relationship 
was from the veteran, personally, and by his self-reported 
history only.

Bare in mind, however, the various statements from the 
veteran and even his representative are not new because they 
merely reiterate allegations previously made - i.e., that 
his current respiratory condition originated in service.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  But the Board 
already considered these very same allegations prior to 
denying the claim in September 1996.  And even if, per 
chance, their allegations were new (which, again, they are 
not), they still would not be material because, as 
laypersons, they do not have the necessary medical training 
or expertise to give a competent opinion on 
medical causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Pollard v. Brown, 6 Vet. App. 11, 12 
(1993).

Since none of the evidence submitted or otherwise obtained 
since the Board's September 1996 decision is both new and 
material or otherwise so significant that it must be 
considered to fairly decide the merits of the claim, the 
petition to reopen the claim for service connection for a 
respiratory disorder must be denied.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 
11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The petition to reopen the claim for service connection for a 
respiratory disorder is denied.  



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


